Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on May 13, 2022 have been entered.  

Status of the Claims
Claims 1, 3-6, 8-13, 15, 16, 18-25, 31-33, 40, 41, 43, and 44 are pending.  Claims 1, 3, 4, 12, 19, 20, 22-25, 40, and 41 have been amended; claims 2, 7, 14, 17, 26-30, 34-39, and 42 are cancelled; claims 9, 10, 32, and 43 are withdrawn.  Claims 1, 3-6, 8, 11-13, 15, 16, 18-25, 31, 33, 40, 41, and 44 are now under consideration.  This Office Action is in response to the request for continued examination filed on May 13, 2022.  

Information Disclosure Statement
The references provided on the information disclosure statement(s) were considered and have been made of record.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1, 3-6, 8, 11-13, 15, 16, 18-25, 31, 33, 40, 41, and 44 under 35 U.S.C. 103(a) are maintained in modified form as discussed below.  All references are of record and have been previously applied.

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 8, 11-13, 15, 16, 18-25, 31, 33, 40, 41, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3-6, 8, 11-13, 15, 16, 18-25, 31, 33, 40, 41, and 44 are indefinite in the recitation "melt spun".  This term is indefinite because it appears to conflate two other terms of art (meltblowing and spunbonding) (see instant par. [0035]).  Despite discussing meltblowing and spunbonding as distinct terms in pars. [0035], [0040], and [0108], applicants appear to combine these two terms in par. [0395].  Notably, par. [0395] is the only instance the term "melt spun" is used throughout the entire application.  Further confounding interpretation of this term is the fact that par. [0395] is a discussion of a meltblowing process.  Thus, it is unclear if "melt spun" is another term for meltblowing as par. [0395] suggests, if the term means either meltblowing or spunbonding, or if the term means something else entirely.  For example, it is unclear if electrospinning also meets the limitation since a melted polymer solution is spun (via electric charge) into filaments in this technique.  The specification does not clarify this issue because meltblowing and spunbonding are discussed throughout the specification as distinct terms, while the term "melt spun" is only used once (in par. [0395]), and is not otherwise described or discussed.  For the purposes of this Office Action, this term/phrase will be interpreted to be met be either of meltblowing or spunbonding.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1, 3-6, 8, 11-13, 15, 16, 18, 19, 23-25, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001) in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (pub. online 2/2010).  
Ignatious 2001 discloses electrospun water soluble polymeric fibers for delivery of active agents (title; abstract; p. 4, lines 3-11; Fig. 3).  Ignatious 2001 teaches the water-soluble polymer fibers are capable of dissolving (e.g., in water) to release the active agents (p. 7, lines 22-23; p. 12, lines 1-2; claims 21, 23).  The fibers may be processed as a fibrous sheet or as a polymeric film (either of which reads on a non-woven web; see also Fig. 3) (p. 17, lines 3-5; Example 9).  Ignatious 2001 teaches that the fibers were collected on a rotating drum from which the nanofibers are peeled off, (Ex. 1) and further disclose that a plurality of fibers can be collected on a stationary screen (p. 17), and both of these collection methods read on a non-woven web comprising a plurality of filaments.  Additionally, the examiner notes that Ignatious 2001 states that "use of the electrospun fiber as a woven or non-woven fabric for direct application as a topical treatment in wound dressing or in clothing is...not an aspect of the present invention" (p. 8).  As such, the skilled artisan would understand that Ignatious 2001 distinguishes fabrics for direct application as wound dressings or clothing from the disclosure, but the artisan would readily envision woven or non-woven fabric for non-wound dressing dosage forms (e.g., orally dissolvable webs, web scaffolds for implantation, dryer sheets, fabrics for any use besides clothing, etc. as clearly encompassed by Ignatious 2001 (p. 7)).  Ignatious 2001 teaches the fiber-forming polymer may be carboxymethyl cellulose (elected species of hydroxyl polymer), which is taught to be water soluble (p. 11, lines 21-25; p. 12, lines 10-12; claim 11).  Ignatious 2001 teaches the active agent can be electrospun in a weight range of greater than 80% w/w with the fiber forming polymer (p. 17, lines 17-19; Examples 1-12; see especially the tables in Examples 9 and 12).  Ignatious 2001 teaches that the fibers can comprise surfactants, (e.g. Tween 80, Pluronic F68) specified (pgs. 15-16; claim 8).  The fiber compositions of Ignatious 2001 meet the limitation based on a "dry filament basis" because the compositions can be spun without the addition of solvent (p. 14) and thus the weights are based on dry weight.  Regarding the instantly claimed fiber diameter, Ignatious 2001 teaches that the fibers have diameters on the order of hundreds of nanometers (p. 5, lines 5-9 and 33-34), but does not expressly teach fiber diameters of 3-10 µm.  
However, Ignatious Expert Reviews is directed to electrospinning of polymeric fibers (title; abstract).  Ignatious Expert Reviews teaches that the thickness (diameter) of electrospun fibers comprising 36-74% of the same drug (nabumetone) exemplified in Ignatious 2001 with the remainder being a hydroxyl polymer (also the same polymer exemplified with nabumetone by Ignatious 2001) was 2-4 µm (p. 578), which overlaps the claimed range.  Therefore, the skilled artisan would reasonably expect that the fibers of Ignatious comprising greater than 35% by weight drug would have a diameter that overlapped the claimed range.  One of skill in the art would have had a high expectation of success in using fibers having a diameter of 2-4 µm for the fibrous structures of Ignatious 2001 since Ignatious Expert Reviews teaches that fibers having diameters in this range were suitable for the very same uses as those of Ignatious 2001.  As such, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, the current record does not support a finding that the claimed diameter range is critical (e.g., see par. [0110] of the instant application).  
Regarding the limitation that the water-soluble filaments are void of particulate active agents and the limitation that the active agent(s) are uniformly distributed throughout the plurality of filaments, Ignatious 2001 teaches dissolving the drug in the electrospinning polymer solution, then electrospinning fibers from said solution (Examples 1-8, 13-21).  Ignatious 2001 teaches that all of the solid material (drug + polymer) is dissolved to form a clear solution, which is then electrospun (Examples 1-8, 13-21; see especially Examples 1, 2, 6-8, 14-18).  Thus, Ignatious 2001 does not teach or require that the active agent is in particulate form.  Rather, the use of active agent dissolved in the polymer as a clear solution suggests that no particles are present at all and that the active agent is uniformly distributed throughout each of the filaments formed from said clear solution.  At least Examples 1, 2, 6-8, 14-18, where Ignatious 2001 teaches all solid material is dissolved to form a clear solution, inform the skilled artisan that the drug is uniformly integrated into the polymer fiber, not present as a particulate.  
Regarding the recitation "melt spun filaments" (e.g., in claims 1 and 40), this is a product-by-process type limitation since it recites filaments made by certain processes (although it is unclear precisely what those processes is/are-see the indefiniteness rejection presented herein).  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claims 1 and 40 are drawn to a nonwoven web wherein the filaments are made by certain processes, namely melt-blowing or spunbonding (see the indefiniteness rejection for the term "melt spun" presented herein).  The substance and structure of the claimed web is not affected by this limitation, which merely reflects one version of a process that could be used to make the product.  The same web could be made in other ways (e.g., such as electrospinning), thus, the limitation "melt spun" does not add patentable weight to the claim.  If the product in this claim is the same as or obvious from a product of the prior art, the claim is unpatentable.  No patentable difference has been demonstrated between the nonwoven webs of Ignatious 2001 and webs made using a melt-blowing or spunbonding ("melt spun") technique, as instantly claimed.  A nonwoven web comprising filaments having the same structure as instantly claimed (e.g., identity and amounts of components, diameter, etc.) is clearly disclosed by Ignatious 2001 (in view of Ignatious Expert Reviews) as discussed above, thus the claims are rejected as unpatentable.  
Regarding claim 11, Ignatious 2001 teaches the hydroxyl polymer exhibits a weight average molecular weight of greater than 10,000 g/mol (p. 13).  
Regarding claims 12-13, Ignatious 2001 teaches the addition of plasticizers such as propylene glycol as a plasticizer to assist the melting characteristics (p. 14).  
Regarding claims 15, 19, 23, Ignatious 2001 teaches that the fibers can comprise surfactants, with non-ionic surfactants (e.g. Tween 80, Pluronic F68) specified (pgs. 15-16).  Because the surfactants aid dissolution by preventing agglomeration, these agents also read on a "dissolution aid".  
Regarding claim 18, Ignatious 2001 suggests using mixtures of polymers including a mixture of carboxymethyl cellulose and poly(ethylene oxide) (p. 11, lines 21-33; p. 14, lines 1-8).  
Regarding claims 24 and 25, because Ignatious 2001 teaches a low level of residual solvent (Ex. 10, less than 100 ppm) and water as a solvent (p. 14), the skilled artisan would reasonably expect the dry fibers to exhibit a water content of from 0% to about 15%.  

Claims 1, 3-6, 8, 11-13, 15, 16, 18, 19, 23-25, 31, 33, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001) in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (pub. online 2/2010), SINCLAIR (US 5,444,113; Issued Aug. 22, 1995) and/or SOANE (US 2003/0013369; Pub. Jan. 16, 2003).  
The teachings of Ignatious 2001, and Ignatious Expert Review are presented supra, and are incorporated herein.  Ignatious 2001 does not teach applicants' elected species of fabric care active.  However, the choice of active is well within the purview of the skilled artisan.  
For example, Sinclair is drawn to polymeric fiber/nonwoven products (title; abstract; col. 25, lines 39-48).  Sinclair teaches that the products can be used in a variety of applications, and teaches: 
"… Chemicals for controlled release can include biocides, fertilizers, attractants such as chemicals used to attract pests into traps, repellents, pharmaceuticals, detergents, dyes, microbes, foods, water, and fabric softeners.  Chemicals can be microencapsulated or combined directly with the claimed polymer compositions and released slowly upon degradation of the polymer compositions." (col. 34, lines 53-60; emphasis added)

Likewise, Soane is drawn to permanent treatments for textiles, including fiber webs and non-woven fabrics based on cellulose (title; abstract; [0010], [0093]).  Soane teaches the active agent can by any agent that is desirable for permanent or semi-permanent treatment of a textile or other web, and such actives include drugs and pharmaceuticals, fabric softeners, etc. ([0013], [0092]; claims 3, 13).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used a fabric care active such as a fabric softener as an active agent in the webs of Ignatious 2001.  One would have been motivated to do so since it is known in the art that pharmaceuticals and fabric softeners can be applied to similar fibrous products (e.g., per Sinclair) and that pharmaceuticals/drugs and fabric softeners are both desirable for treatment of fibrous fabrics (e.g., per Soane).  Further, it is well within the skill of the ordinary artisan to select an active agent based on the intended use of the fibrous product.  

Claims 1, 3-6, 8, 11-13, 15, 16, 18, 19, 23-25, 31, 33, 40, 41, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001), in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (pub. online 2/2010), SINCLAIR (US 5,444,113; Issued Aug. 22, 1995), SOANE (US 2003/0013369; Pub. Jan. 16, 2003), and COLE (US 2005/0137115, Pub. Jun. 23, 2005).  
The teachings of Ignatious 2001 and Ignatious Expert Review are presented supra, and are incorporated herein.  Although Ignatious 2001 suggests the use of enzymes, noting that similar prior art structures use enzymes and/or drugs in conjunction with nanofiber materials (p. 6, lines 11-16), Cole is cited in the interest of compact prosecution and customer service.  
Cole is directed to a fibrous matrix of detergents comprising surfactants (title; abstract).  Cole teaches ethylenic polymeric fibers comprising surfactants, water hardness adjusting agents (i.e., dissolution aids), foam inhibitors (i.e., suds suppressors), and enzymes for stain removal or fabric maintenance ([0021], [0044], [0047]), formed into a continuous web (claim 8).  The web provides a convenient and cost-effective method for delivering a pre-determined amount of synthetic detergents (col. 1, lines 27-40).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to modify the fibers of Ignatious 2001 according to the teachings of Cole to provide a nonwoven web for delivering a pre-determined amount of synthetic detergents and/or other active agents (including enzymes).  The skilled artisan would have had a high expectation of success because Ignatious 2001 in combination with Sinclair and/or Soane teach polymeric fibers/webs for the delivery of active agents (including non-ionic surfactants and fabric care active agents) and Cole teaches the addition of enzymes to improve stain removal and for fabric maintenance.  Thus, if an artisan wanted to prepare an improved fabric care web, the artisan would be motivated to add enzymes to the surfactant containing fibers of Ignatious 2001.  Further, Cole suggests market forces (convenience and cost-effectiveness) would have prompted adaptation of the known product, and the ordinary artisan in the field of non-woven webs for delivery of actives could have predictably implemented the modification.  

Claims 1, 3-6, 8, 11-13, 15, 16, 18-25, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001), in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (Pub. online 2/2010), and CHHABRA (US 2005/008776, Pub. Jan. 13, 2005).  
The teachings of Ignatious 2001 and Ignatious Expert Review are presented supra, and are incorporated herein.  Ignatious 2001 does not teach a coating composition on the external surface of the fibers.  
However, Chhabra discloses non-woven webs (e.g., made by spun-bonding) comprising coated fibers (title; abstract; [0018], [0038]).  Chhabra teaches that the functionality of fibers and nonwovens containing nanofibers can be improved by coating the fibers and it is desirable to coat the fibers to attain a desired functionality in the fiber web ([0005]).  
Regarding claim 21, Chhabra teaches coating the nanofibers with one or more active agents (abstract) and that the webs can be drug delivery bio-polymer webs, where the drug to be delivered is coated on nano- or microfibers ([0011], [0035], [0043], [0045]; claim 20).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to modify the filaments of Ignatious 2001 by coating the filaments to improve the functionality of the fiber web, as taught by Chhabra.  The skilled artisan would have had a high expectation of success because all the references are drawn to fibrous web articles (e.g., using spunbond microfibers) ([0035], [0038]), and Chhabra specifically teaches drug delivery for personal care ([0041]).  
Regarding claim 22, the selection of active agents is well within the purview of the skilled artisan.  Thus, the skilled artisan seeking to provide a combination of active agents (e.g., to broaden the applications and functionality of the web) would have been motivated to provide a second different compound in the coating composition as suggested by Chhabra.  The skilled artisan would have had a high expectation of success because Chhabra teaches the preferred coating substance is a surfactant, and that the coating may include drugs (abstract; [0011], [0035], [0043], [0045]; claim 20).  

Claims 1, 3-6, 8, 11-13, 15, 16, 18, 19, 23-25, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001), in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (pub. online 2/2010), and STAAB (US 2010/0098745; Priority to Oct. 11, 2007; on IDS).  
The teachings of Ignatious 2001 and Ignatious Expert Review are presented supra, and are incorporated herein.  Although no patentable difference has been demonstrated between the nonwoven webs of Ignatious 2001 and webs made by meltblown and/or spunbonded filaments (i.e., "melt spun"), as instantly claimed Staab is cited in the interest of compact prosecution and customer service.  
Staab discloses dissolvable non-woven fabrics made of polymer fibers that incorporate an active agent (e.g., a medication) (title; abstract; [0010]-[0012]).  The fibers of the non-woven web dissolve to release the incorporated active agent(s) ([0010]-[0012], [0014], [0016]), and may be made by meltblowing, spunbonding, and other similar extrusion processes ([0015]).  Staab teaches the use of an overlapping set of water-soluble cellulosic polymers as those of Ignatious 2001, including hydroxypropyl methylcellulose and carboxymethyl cellulose (elected species) ([0010], [0021]).  Since Staab teaches an overlapping set of water-soluble cellulosic polymers as Ignatious 2001, Staab effectively establishes these polymers to be functional equivalents.  It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  However, it is noted that Staab teaches carboxymethylcellulose is food-grade, medically safe for internal use, low-cost, and very stable in a humid environment ([0021]), all of which provide further motivation to use carboxymethylcellulose.  Further, Staab teaches the range of additives (e.g., drugs) may be up to about 50% by weight ([0026]), which includes amounts above 50%.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a "melt spun" extrusion process such as meltblowing or spunbonding to prepare the webs of Ignatious 2001.  One would have been motivated to do so since Staab teaches that such extrusion processes are preferable for the preparation of nonwoven webs of dissolvable polymers (including those of Ignatious 2001) with additives like drugs.  Further, one would have a high expectation of success since electrospinning, spunbonding, and melt-blowing are similar extrusion processes.  

Claims 1, 3-6, 8, 11-13, 15, 16, 18, 19, 23-25, 31, 33, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001) in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (pub. online 2/2010), STAAB (US 2010/0098745; Priority to Oct. 11, 2007; on IDS), SINCLAIR (US 5,444,113; Issued Aug. 22, 1995) and/or SOANE (US 2003/0013369; Pub. Jan. 16, 2003).  
The teachings of Ignatious 2001, Ignatious Expert Review, and Staab are presented supra, and are incorporated herein.  Ignatious 2001 does not teach applicants' elected species of fabric care active.  However, the choice of active is well within the purview of the skilled artisan.  
For example, Sinclair is drawn to polymeric fiber/nonwoven products (title; abstract; col. 25, lines 39-48).  Sinclair teaches that the products can be used in a variety of applications, and teaches: 
"… Chemicals for controlled release can include biocides, fertilizers, attractants such as chemicals used to attract pests into traps, repellents, pharmaceuticals, detergents, dyes, microbes, foods, water, and fabric softeners.  Chemicals can be microencapsulated or combined directly with the claimed polymer compositions and released slowly upon degradation of the polymer compositions." (col. 34, lines 53-60; emphasis added)

Likewise, Soane is drawn to permanent treatments for textiles, including fiber webs and non-woven fabrics based on cellulose (title; abstract; [0010], [0093]).  Soane teaches the active agent can by any agent that is desirable for permanent or semi-permanent treatment of a textile or other web, and such actives include drugs and pharmaceuticals, fabric softeners, etc. ([0013], [0092]; claims 3, 13).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used a fabric care active such as a fabric softener as an active agent in the webs of Ignatious 2001.  One would have been motivated to do so since it is known in the art that pharmaceuticals and fabric softeners can be applied to similar fibrous products (e.g., per Sinclair) and that pharmaceuticals/drugs and fabric softeners are both desirable for treatment of fibrous fabrics (e.g., per Soane).  Further, it is well within the skill of the ordinary artisan to select an active agent based on the intended use of the fibrous product.  

Claims 1, 3-6, 8, 11-13, 15, 16, 18, 19, 23-25, 31, 33, 40, 41, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001) in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (pub. online 2/2010), STAAB (US 2010/0098745; Priority to Oct. 11, 2007; on IDS), SINCLAIR (US 5,444,113; Issued Aug. 22, 1995) and/or SOANE (US 2003/0013369; Pub. Jan. 16, 2003), and COLE (US 2005/0137115, Pub. Jun. 23, 2005).  
The teachings of Ignatious 2001, Ignatious Expert Review, and Staab are presented supra, and are incorporated herein.  Although Ignatious 2001 suggests the use of enzymes, noting that similar prior art structures use enzymes and/or drugs in conjunction with nanofiber materials (p. 6, lines 11-16), Cole is cited in the interest of compact prosecution and customer service.  
Cole is directed to a fibrous matrix of detergents comprising surfactants (title; abstract).  Cole teaches ethylenic polymeric fibers comprising surfactants, water hardness adjusting agents (i.e., dissolution aids), foam inhibitors (i.e., suds suppressors), and enzymes for stain removal or fabric maintenance ([0021], [0044], [0047]), formed into a continuous web (claim 8).  The web provides a convenient and cost-effective method for delivering a pre-determined amount of synthetic detergents (col. 1, lines 27-40).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to modify the fibers of Ignatious 2001 according to the teachings of Cole to provide a nonwoven web for delivering a pre-determined amount of synthetic detergents and/or other active agents (including enzymes).  The skilled artisan would have had a high expectation of success because Ignatious 2001 in combination with Sinclair and/or Soane teach polymeric fibers/webs for the delivery of active agents (including non-ionic surfactants and fabric care active agents) and Cole teaches the addition of enzymes to improve stain removal and for fabric maintenance.  Thus, if an artisan wanted to prepare an improved fabric care web, the artisan would be motivated to add enzymes to the surfactant containing fibers of Ignatious 2001.  Further, Cole suggests market forces (convenience and cost-effectiveness) would have prompted adaptation of the known product, and the ordinary artisan in the field of non-woven webs for delivery of actives could have predictably implemented the modification.  

Claims 1, 3-6, 8, 11-13, 15, 16, 18-25, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over IGNATIOUS 2001 (WO 01/054667; Pub. Aug. 2, 2001) in view of Ignatious Expert Review (Ignatious, F., et al., Pharm. Res., 27(4); pp. 576-588 (Pub. online 2/2010), STAAB (US 2010/0098745; Priority to Oct. 11, 2007; on IDS), and CHHABRA (US 2005/008776, Pub. Jan. 13, 2005), all references of record.
The teachings of Ignatious 2001, Ignatious Expert Review, and Staab are presented supra, and are incorporated herein.  Ignatious 2001 does not teach a coating composition on the external surface of the fibers.  
However, Chhabra discloses non-woven webs (e.g., made by spun-bonding) comprising coated fibers (title; abstract; [0018], [0038]).  Chhabra teaches that the functionality of fibers and nonwovens containing nanofibers can be improved by coating the fibers and it is desirable to coat the fibers to attain a desired functionality in the fiber web ([0005]).  
Regarding claim 21, Chhabra teaches coating the fibers with one or more active agents (abstract) and that the webs can be drug delivery bio-polymer webs, where the drug to be delivered is coated on nano- or microfibers ([0011], [0035], [0043], [0045]; claim 20).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to modify the filaments of Ignatious 2001 by coating the filaments to improve the functionality of the fiber web, as taught by Chhabra.  The skilled artisan would have had a high expectation of success because all the references are drawn to fibrous web articles (e.g., using spunbond microfibers) ([0035], [0038]), and Chhabra specifically teaches drug delivery for personal care ([0041]).  
Regarding claim 22, the selection of active agents is well within the purview of the skilled artisan.  Thus, the skilled artisan seeking to provide a combination of active agents (e.g., to broaden the applications and functionality of the web) would have been motivated to provide a second different compound in the coating composition as suggested by Chhabra.  The skilled artisan would have had a high expectation of success because Chhabra teaches the preferred coating substance is a surfactant, and that the coating may include drugs (abstract; [0011], [0035], [0043], [0045]; claim 20).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Ignatious 2001 teaches away from "melt spun" filaments (response, pgs. 8-12).  
However, applicants do not point to any evidence of a "teaching away" in Ignatious 2001.  Rather, applicants simply assert that Ignatious 2001 recognizes "melt spun" as different from electrospinning.  This is not a teaching away.  See MPEP § 2123.  In fact, the portion of Ignatious 2001 pointed to by applicants is taught in the background of Ignatious 2001 as being in the same field of endeavor.  Ignatious 2001 does not disparage this method, which uses a melt spinnable carrier.  
Moreover, applicants fail to provide any evidence, or even reasoned arguments or assertions, describing the structural differences between an electrospun web and a web made by meltblowing and/or spunbonding (i.e., "melt spun").  

Conclusion
Claims 1, 3-6, 8, 11-13, 15, 16, 18-25, 31, 33, 40, 41, and 44 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658